department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty_failure_to_file the returns timely may result in a file the returns in accordance with their if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number letter1 letter2 letter3 o o u _ l firm dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated as a nonprofit corporation under state law you filed a form_1023 seeking exemption from federal taxation under sec_501 your articles of incorporation state that your purpose is t o protect and enhance the abilities of rural hospitals and healthcare providers to serve the healthcare needs of rural and underserved communities you amended your articles to include the following the corporation is organized exclusively for charitable purposes under sec_501 of the internal_revenue_code_of_1986 as amended or corresponding section of any future tax code in your form_1023 materials you state that you have three members of your board_of directors none of whom resided in state according to your bylaws your members serve four year terms without term limitations further the successors to those directors whose terms of office expire shall be elected each year by the remaining directors since your initial application materials you have increased to a five member board_of directors including attorney your ceo and one non-voting member the non-voting member of your board doctor provides medical services to you on an independent_contractor basis he is also closely related to attorney you state in your form_1023 your purpose includes providing hospital care to rural communities in furtherance of this purpose your primary goal is to create a network of facilities with shared management and resources you will develop relationships between hospitals and healthcare providers and with other physicians and groups to enable physicians to be able to develop medical specialty service lines at member hospitals you state that these specialty services will improve the quality of care and increase the reimbursements available to your hospitals which will help to ensure their sustainability you also state that you will provide and expand transportation services to improve access to care by rural patients you plan to organize and conduct training and education for physicians staff and third parties who will perform specialty procedures in addition you state that the development of the specialty lines of services at the member hospitals will create economic benefits to the surrounding communities -you initially state that you plan to accomplish these goals by acquiring and purchasing hospital a bed critical access hospital as well as expanding to additional healthcare facilities hospital received a determination_letter of sec_501 status on date you will expand and renovate hospital's surgical services by adding a second operating room you state that a substantial portion of the healthcare market you serve is presently controlled by out-of-state healthcare businesses and these businesses funnel assets and charitable funds out of state by purchasing and operating hospital you will be keeping this hospital locally owned and operated and thus further supporting the rural community you state that as sole member of llc you entered into an asset purchase agreement to purchase and operate hospital you provided a copy of an executed asset purchase agreement between llc and hospital along with a copy of a check for dollar_figurex payable to hospital signed by founder however in subsequent documents you state that the above llc does not nor did it ever exist letter1 states that rather than following through with the asset purchase agreement to acquire hospital you and hospital settled on a change_of control model there are no written agreements between you and hospital describing this change in control model under this model hospital will retain all assets including real_estate and the state license state that you also control all seats on the board_of hospital you further amended the corporate structure in letter2 where hospital amended its articles of incorporation to become incorporated as a directorship you explained in letter3 that a directorship is a nonprofit corporate structure in which the board_of directors exclusively retains power and control_over the corporation and members if any have no voting power or control further explain that hospital is now a membership_organization with you as the sole corporate member as a result of this change_of control and further changes to incorporation you assumed control of all of the seats of hospital's board_of directors in this same letter you in letter1 you before you assumed control of the board_of directors hospital had a fifteen member community represented board members of the board included individuals from the farming community local business community and a physician all of whom primarily resided within the community hospital serves as you state in letter hospital’s bylaws now provide that all hospital directors shall be appointed exclusively by you and serve at your discretion you fill any vacancies on hospital’s board you maintain that you are not operating hospital but are merely a corporate member in the organization to this effect you submitted in letter3 updated and amended bylaws and articles of incorporation for both you and hospital hospital's amended bylaws state that their purpose shall be consistent with and supportive of the corporate purposes of you hospital will support institutions sponsored by you you also state that since you are no longer operating hospital nor do you have any plans of operating a hospital in the future you need not answer the questions pertaining to the requirements of any provisions dealing specifically with hospitals you entered into an agreement with hospital to provide consulting and management services this agreement includes the payment of a management fee the fee consists of payment for the services you provide costs you incur and monies you have advanced in addition to a fixed monthly fee you will utilize hospital as the base of your operations you do not have any agreements with other hospitals or physicians at this time you state that due to your proximity to city not located in state you will be able market your services to individuals physicians and others who come to city you will maintain activities in city and eventually may open a satellite office in city in addition you state you will create a network of facilities to provide the level and quality of services at major urban hospitals one of the ways you will create this network is by developing specialty medicine service lines practice in areas such as specialty you contend that the result will be an economic increase to the hospitals and the communities they serve you contend that people will travel to hospital to receive specialty services and this in turn will increase the amount of resources available for hospital to treat and serve the entire community by developing the facility and recruitment of physicians who you will continue to seek out and attempt to attract highly regarded specialty physicians to become co-managers of service lines and or medical directors of the hospitals in your network your goal is to help rural hospitals generate revenue based upon these specialty lines of service in order to one of the lines of services that you intend to develop at hospital is specialty principal members of these accomplish this goal you will be working with pllc and firm organizations have previous as well as current working and personal relationships doctor provides specialty services and owns pllc hospital has entered into a lease with pllc to lease medical equipment from pllc the assessment of fair_market_value for the lease was taken from pllc’s representations and the comparison of other quotes for this equipment firm where attorney works has been selected to provide legal counsel at a fair_market_value for legal services you state you have paid firm dollar_figurey for legal services rendered there was no written_agreement or contract between you and attorney or firm you state that you intended to in subsequent follow up you state that neither create a contract for services in the near future you nor hospital has ever done any business with firm you acknowledge that attorney has worked on legal and regulatory matters on your behalf attorney and founder started a business of llc2 whose primary purpose was to provide healthcare business consulting services to healthcare professionals pllc has used the services of llc2 to provide consulting services to their practice you have stated that you plan to specifically prohibit your organization from doing any business with llc2 furthermore llc2 is in the process of winding up and will no longer be providing services to anyone upon further development regarding these relationships from this office you state in letter3 that firm does not exist and there is no relationship between you and firm law sec_501 provides that an organization may be exempted from tax if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section organizational_test or the operational_test it does not qualify for exemption if an organization fails to meet either the sec_1 a -1 c defines a private shareholder or individuals as persons having a personal and private interest in the activities of the organization thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will it engages primarily in activities which not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that a n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states in part that the term charitable in sec_501 includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 states that the term educational in sec_501 includes the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 in determining the existence or revrul_69_545 1969_2_cb_117 recognizes that the promotion of health in and of itself can be a charitable purpose at least where the community as a whole is benefitted in explaining why an explicit level of charity care is not required the ruling states that the promotion of health is deemed beneficial to the community as a whole even though the class of beneficiaries eligible to receive a direct benefit from its activities does not include all members of the community such as indigent members of the community provided that the class is not so smail that its relief is not of benefit to the community revrul_71_529 c b describes a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds because the organization is performing an essential function for tax-exempt organizations for a charge substantially below cost it qualifies for exemption under sec_501 revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services to unrelated sec_501 organizations the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that providing managerial and consulting services ona regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and consequently the organization does not qualify for exemption under sec_501 revrul_73_313 1973_2_cb_174 held that attracting a physician to a community having no available medical services furthered the charitable purpose of promoting the health of the community in the ruling residents of an isolated rural community had to travel a considerable distance to obtain care faced with the total lack of local services the community formed an organization to raise funds and build a medical office building to attract a doctor to the locality the ruling stated certain facts are particularly relevant the demonstrated need fora physician to avert a real and substantial threat to the community evidence that the lack of a suitable office had impeded efforts to attract a physician the arrangements were completely at arm’s-length and there was no relationship between any person connected with the organization and the recruited physician the ruling said the arrangement used to induce the doctor to locate a practice in the area bears a reasonable relationship to promotion and protection of the health of the community and any private benefit to the physician is incidental to the public purpose achieved it concluded the activity furthers a charitable purpose and the organization qualified for sec_501 exemption revrul_76_419 1976_2_cb_146 held that a nonprofit organization that purchased blighted land in an economically depressed community converted the land into an industrial park and induced industrial enterprises to locate new facilities in the park through favorable lease terms that required employment and training opportunities for unemployed and underemployed residents in the area is operated exclusively for charitable purposes revrul_77_111 1977_1_cb_144 held that an organization formed to increase business patronage in a deteriorated area by providing information about the shopping opportunities is not operated for charitable purposes and is not exempt under sec_501 increasing business patronage and reviving lagging sales are not charitable purposes revrul_77_69 1977_1_cb_143 describes and agency that was organized and operated pursuant to federal statute to establish and maintain a system of health planning and resource development aimed at providing adequate health care for a specified geographic area it was funded by federal grants and managed by government officials and members of the public the organization gathered and analyzed health data established health system plans and goals coordinated activities with professional standards review organizations reviewed and approved grant applications for federal funds and assisted states in reviewing health services capital expenditures the organization promoted the health of the residents of the area in which it functioned and met the requirements of lessening the burdens of government and therefore operated for charitable purposes under sec_501 revrul_80_287 1980_2_cb_195 provides that a nonprofit lawyer referral service does not qualify for exemption under sec_501 the organization aided persons who did not have an attorney by helping them select one in exchange for a nominal service charge any attorney in who was a member of a local bar association could apply for placement on the referral list exchange for an application fee because a substantial purpose of the organization was aiding the legal profession the organization was not organized or operated exclusively for charitable purposes even though its lawyer referral service did provide some public benefit revrul_81_276 1981_2_cb_128 describes a professional standards review organization established pursuant to a federal statute to review health care practitioners’ and institutions’ provision of health care services and items for which payment is made under medicare and medicaid and determine whether the quality of services met professionally recognized standards of care the irs ruled that by taking on the government's burden of reviewing the quality of services under medicare and medicaid the organization lessened the burdens of government within the meaning of sec_1_501_c_3_-1 any benefit to members of the medical profession from such activities was incidental to the benefit the organization provided in lessening the burdens of government therefore the organization qualified for exemption under sec_501 revrul_85_110 1985_2_cb_166 holds that the performance of diagnostic laboratory testing on referred specimens from private patients of hospital staff physicians by a hospital exempt under sec_501 is unrelated_trade_or_business if such services are otherwise available in the community revrul_97_21 1997_1_cb_121 involved various situations in which incentives were used to recruit private practice physicians to join a hospital's medical staff or to provide medical services in the community situation involved hospital a located in rural county v which was the only hospital within a 100-mile radius the u s public health service designated county v as a health professional shortage area for primary medical_care professionals hospital a recruited physician m to establish and maintain a full-time private ob gyn practice in its service area and become a member of its medical staff the ruling held situation did not affect hospital a's exempt status and like the organization described in revrul_73_313 hospital a had objective evidence demonstrating a need for obstetricians and gynecologists in its service area and engaged in physician recruitment activity bearing a reasonable relationship to promoting and protecting the health of the community in accordance with revrul_69_545 in revrul_98_15 1998_1_cb_718 the irs noted that not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under section c on that basis alone in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 70_tc_352 the tax_court considered an organization that provided consulting services to groups that were mostly sec_501 organizations the organization charged fees for its services set at or close to its own cost the court concluded that there was nothing to distinguish these activities from those of an ordinary commercial consulting enterprise and affirmed the service’s denial of exemption under sec_501 in 72_tc_687 affd 625_f2d_804 cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 325_f3d_1188 cir involved an operator of health maintenance organizations ‘hmos’ that served approximately one-quarter of utah's residents and approximately one-half of its medicaid population the court held that the organization failed to meet the community benefit standard to qualify for exemption under sec_501 because its sole activity was arranging for health care services for its members in exchange for a fee the court said that providing health-care products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates in 505_f2d_1068 6th cir the court denied exempt status under sec_501 to a non-profit hospital due to a contract that the hospital entered into with a partnership composed of physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court concluded by holding that the benefits derived from the contract constituted sufficient private benefit to preclude exemption in 985_f2d_1210 cir the court held that a pre-paid health care organization that arranged for the provision of heaith care services only for its members benefited its members not the community as a whole and therefore did not further charitable purposes within the meaning of sec_501 in 765_f2d_1387 9th cir the court in determining that a non-profit was operated for substantial non-exempt purposes and that income inured to the benefit of private persons stated that t he critical inquiry is not whether particular payments to a related for-profit organization are reasonable or excessive but whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the non-profit the court additionally upheld the tax court's determination that the church was operated for substantial nonexempt purpose of providing a market for services of advertising agency a for-profit organization owned and controlled by ministers of church in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under sec_501 because it was operated for nonexempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization's competition with for- profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations if such disclosure is not made the logical the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v comm’r t c memo analysis to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 under the operational_test the purpose towards which an organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization b s w group supra your activities are not directed toward one or more exempt purposes promotion of health the promotion of health has long been recognized as a charitable purpose under common_law however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone federation pharmacy services inc supra nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 supra rather a hospital must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that represents the community operation of an emergency room provision of charity care medical training or medical_research for example a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see geisinger health plan supra and ihc health_plans inc supra you do not provide healthcare services directly to patients unlike the hospital in revrul_69_545 your activities consist of the provision of management services sharing of medical equipment and developing specialty lines of services while your activities are related to providing health care providing management and consulting services focusing on developing new and more lucrative lines of medical treatment does not promote health or benefit the community in a charitable manner while a hospital does not primarily further a charitable purpose simply by offering health care services to the public in exchange for a fee similarly providing health care-related management and consulting services and equipment sharing in a commercial manner does not further charitable purposes see revrul_69_545 supra revrul_77_111 supra also as the court noted in ihc health_plans inc supra pincite in giving form to the community-benefit standard we stress that ‘not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but exemption under sec_501 on that basis pharmacies cannot qualify for alone ’ revrul_98_15 in other words engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization's purpose numerous for-profit enterprises offer products or services that promote health in several revenue rulings the internal_revenue_service concluded that an organization was promoting health within the meaning of sec_501 even though it was not directly providing medical_care to patients because it improved the effectiveness of health care provided by others see revrul_77_69 supra and revrul_81_276 supra however the organizations in these revenue rulings were created pursuant to federal statutes and worked closely with the government to support its health care responsibilities you were not established pursuant to any federal statute and no government agency supports your activities and as such you are not like the organizations described in the above-referenced rulings in some instances incentivizing physicians to practice in rural areas can promote the health of a community see revrul_97_21 supra and revrul_73_313 supra however the organization in situation of revrul_97_21 recruited a physician based on objective evidence demonstrating for a need for a particular practice in the organization’s service area and engaged in recruitment activity bearing a reasonable relationship to promoting and protecting the health of the community in accordance with revrul_69_545 you have not provided any evidence indicating that your contemplated specialty services are needed in hospital's community also you are unlike the charitable_organization in revrul_73_313 in two primary ways first you were not formed to assist an isolated rural community without access to any medical services prior to your involvement hospital received exemption under sec_501 c on date and you indicate it has operated continuously in the community since that time second there are multiple relationships between you and at least one of your board members and connected physicians attorney and doctor have a family relationship and you indicate that doctor will serve to develop specialty at hospital therefore although some of your activities may indirectly promote health in a general sense they do not primarily promote health in a charitable manner within the meaning of sec_501 and sec_1_501_c_3_-1 education furthering education is an exempt_purpose within the meaning of sec_501 see sec_1_501_c_3_-1 the regulations explain that the term educational in sec_501 includes the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 while you state you plan to organize and conduct training and education for physicians staff and third parties who will perform specialty procedures these educational activities only benefit your affiliated physicians for use in their private businesses and your management consulting you will not be providing educational_services to individuals or to the community your clients activities will not constitute instructing the public on subjects that are beneficial to the community within the meaning of sec_1_501_c_3_-1 therefore your primary activities do not further education within the meaning of sec_1_501_c_3_-1 combating community deterioration combating community deterioration is an exempt_purpose within the meaning of sec_501 see sec_1_501_c_3_-1 organizations combating community deterioration in a charitable manner provide economic development activities in which the good received by the general_public outweighs the private benefit afforded to the beneficiaries revrul_76_419 supra deals with an organization that purchases land in a blighted_area and coverts it into an industrial part lots are leased at favorable rates to industrial tenants these by enterprises are required to hire and train people from this economically depressed area inducing industry to located an economically depressed area and hire the unemployed the organization benefits the community unlike the organization described in revrul_76_419 supra you are not created with the specific intent to revitalize the neighboring areas and hiring and training people from the area you are intended to recruit specialty physicians from outside the area to bring them to hospital to expand the specialty lines at hospital although you claim the activity will bring economic benefit to the hospital community the economic benefits from the recruitment of the specialty physicians to develop specialty services will primarily benefit the physicians themselves and hospital far more than the surrounding areas revrul_77_111 supra demonstrates that even though an organization's activities may contribute to the achievement of charitable purposes the facts may show that the overall thrust and end result would be the achievement of non-exempt purposes the benefit of private individuals or businesses the organization was formed to increase business patronage in a deteriorated area by providing information about shopping opportunities is not operated for charitable purposes increasing business patronage and reviving lagging sales are not charitable purposes primarily established to increase revenue for and hospital and the specialty physicians much like the organization described in revrul_77_111 supra you are because the private benefits outweigh any charitable purposes your primary activities do not combat community deterioration within the meaning of sec_1 c -1 d iv substantial non-exempt purpose an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see sec_1_501_c_3_-1 providing services of an ordinary commercial nature regardless of whether the undertaking is conducted on a nonprofit basis and is beneficial to the community does not further a charitable purpose unless the service directly accomplishes a tax-exempt purpose see revrul_80_287 supra the sale of health-related goods and services eg laboratory services pharmaceuticals hmo services consulting services does not exclusively further charitable purposes because such activities serve a substantial non-exempt commercial purpose see eg federation pharmacy services supra sale of pharmaceuticals to senior citizens was presumptively commercial because such activity was normally pursued by commercial enterprises revrul_85_110 supra exempt hospital’s provision of laboratory testing services to non-patients served non-charitable purposes you are established to provide fee-based consulting and management services to hospitals and networks of healthcare providers these types of services are commercial in nature rather than charitable your activities of providing management advisory and consulting services in return for a fee to member hospitals does not constitute an exempt activity see b s w group inc supra the activities you perform are more akin to those of a trade_or_business that is ordinarily carried on by for-profit commercial organizations in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in determining whether an organization was operated for exempt purposes the court in airlie concluded that the organization was operated for a non-exempt commercial purpose because of the commercial manner in which the organization conducted its activities like the organizations in airlie and b s w group you are not organized for an exempt_purpose rather you are operated for a nonexempt commercial purpose your management services agreement recovers costs plus fees for the services rendered you are managed by your board_of directors several of whom have substantial ties to the financial success of hospital in addition to facilitating the physician-led development of specialty medical services you will provide to hospital and your other member organizations services such as management administrative and business services as necessary provide or finance medically related equipment as required by hospital assist hospital with the establishment and implementation of procedures advise hospital on contractual arrangements with third parties maintain and establish billings and collections policies for hospital and other consulting services thus your activities are not innerently charitable but are more like activities carried on by for- profit businesses a factor that supports the commercial nature of your activities see eg living faith inc supra organization’s health food stores and restaurants were in competition with for-profit organizations and ihc health_plans supra health_plans resembled and competed with commercial insurance providers because your primary activities are providing consulting services in the manner of a commercial business as nearly all of your activities are focused on increasing revenues for your physicians and network members your activities serve a substantial non-exempt purpose under sec_1_501_c_3_-1 the provision of commercial services may serve primarily charitable purposes when those services are provided exclusively to tax-exempt organizations are an essential function of such organizations and are provided for a fee that is substantially below cost see revrul_71_529 an organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 supra and revrul_72_369 an organization that provides managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 supra while hospital and other potential new members may be exempt under sec_501 you are like the non-exempt organization in revrul_72_369 in fact you require your members to pay cost plus an additional fee for your managerial and consulting services any charitable or educational benefits the public may derive from your consulting and managerial_services are merely incidental to your principal purpose of increasing your members’ revenue and benefiting your board_of directors and specialty physicians thus your activities do not primarily further an exempt_purpose therefore you are not operated exclusively for one more exempt_purpose under sec_501 see sec_1_501_c_3_-1 an organization will not be regarded as operated exclusively for one or more exempt purposes under sec_501 if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose better business bureau of washington d c inc supra private benefit organizations seeking exemption under sec_501 must be organized and operated exclusively for exempt purposes pursuant to sec_1_501_c_3_-1 an entity that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_1_501_c_3_-1 and american campaign academy supra the tax_court explained that prohibited private benefits may include an advantage profit fruit privilege gain or interest see american campaign academy pincite in determining whether an organization’s activities confer an impermissible private benefit the court in american campaign academy supra looked to whether the beneficiaries of the organization's activities are also the parties who founded fund and direct the organization your proposed activities are presumably intended to promote the health through increased member revenues and by extension increased revenues for you physician co-managers however not every activity that promotes health supports tax exemption under sec_501 an it is privately owned and is institution for the promotion of health is not a charitable institution if run for the profit of the owners 4a austin w scott and william f fratcher the law of trusts sec_372 ed see also restatement second of trusts as currently structured your activities are primarily beneficial to your members’ physicians and co-managers because you are focused on maximizing their collective revenue streams in their private businesses although you assert that keeping your rural members’ medical centers as locally owned and operated your activities primarily benefit the physician co-managers by allowing such individuals to develop specialty lines of practice with maximum profit as the end goal not ensuring sufficient medical treatment for the benefit of the entire community as contemplated by revrul_69_545 see also harding hospital supra in addition your board_of directors is self-perpetuating and composed of five persons many of whom have personal and business relationships three of your directors have previous business relationships and one doctor stands to directly benefit from any additional revenues brought in to hospital the fact that your board lacks public participation of any kind indicates that you are operated for the benefit of your directors rather than the public because your operations substantially benefit your directors you have not demonstrated that your operations serve a public rather than a private interest as required under sec_1_501_c_3_-1 see also better business bureau of washington d c inc supra and church by mail inc supra inurement organizations seeking exemption under sec_501 are also subject_to the inurement provision contained in sec_1_501_c_3_-1 which states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or it part to the benefit of private shareholders or individuals often referred to as insiders the inurement proscription applies to persons who because of their particular relationship with an organization have an opportunity to control or influence its activities you have on your board a physician doctor who works in specialty at hospital one of your primary business models is that by the development of specialty service lines at rural hospitals you will derive more revenues for the hospitals and participating physicians these physicians are insiders because they are in a position to have control_over your activities through participation in and influence over the board_of directors and your activities the taxpayer must also demonstrate that it is organized and operated exclusively for exempt purposes and that no part of its earnings inures to private individuals you appear to operate for the benefit of some of your officers and directors sec_1_501_c_3_-1 your primary purpose is providing managerial and consulting services for a fee for hospital with the goal of increasing its revenues including revenues to your specialty physician co-managers including doctor in addition you have provided conflicting information regarding your business relationships with attorney and firm the burden is on the taxpayer to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family the shareholders of the organizations or persons controlled directly or indirectly by such private interests and will not allow its assets to inure to such private interests sec_1_501_c_3_-1 ii see also church of spiritual technology ci ct pincite the applicant must put into the record sufficient materials to warrant the grant of tax exempt status 74_tc_531 stating that an application_for tax-exempt status calls for open and candid disclosure of all facts facts if disclosed would show that the applicant fails to meet the requirements of sec_501 any gaps contained in the administrative record are resolved in favor of the service new dynamics foundation fed cl pincite in initial qualification cases such as this gaps in the administrative record are resolved against the applicant’ if such disclosure is not made the logical inference is that the conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director rulings and agreements
